                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

DALE FISHER, #1972882                              §

VS.                                                §             CIVIL ACTION NO. 6:17cv691

DIRECTOR, TDCJ-CID                                 §

                                    ORDER OF DISMISSAL

       Petitioner Dale Fisher, proceeding pro se, an inmate confined at the Coffield Unit within

the Texas Department of Criminal Justice (TDCJ), filed this petition for a writ of habeas corpus

pursuant to § 2254 complaining of the legality of his criminal conviction. The case was referred

to the United States Magistrate Judge, the Honorable Judge John D. Love, for findings of fact,

conclusions of law, and recommendations for the disposition of the case.

       Judge Love issued a Report, (Dkt. #17), recommending that Petitioner’s federal petition

for a writ of habeas corpus be dismissed, with prejudice. He also recommended that Petitioner be

denied a certificate of appealability sua sponte. Petitioner has filed timely objections, (Dkt. #22).

       The court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the court has

determined that the Report of the United States Magistrate Judge is correct and the Petitioner’s

objections are without merit. Accordingly, it is

       ORDERED that Petitioner’s objections, (Dkt. #22), are overruled and the Report of the

Magistrate Judge, (Dkt. #17), is ADOPTED as the opinion of the District Court. It is also



                                                   1
        ORDERED that the above-styled civil action is DISMISSED with prejudice. Moreover,

it is

        ORDERED that Petitioner Fisher is DENIED a certificate of appealability sua sponte.

Finally, it is

        ORDERED that any and all motions which may be pending in this action are hereby

DENIED.

        SIGNED this the 28 day of March, 2019.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                             2
